Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 15, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149458(8)(9)                                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  IN THE MATTER OF                                                                                                   Justices


  HONORABLE DENNIS N. POWERS                                                 SC: 149458
  52-1 DISTRICT COURT                                                        JTC Formal Complaint 94

  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

         On order of the Court, the motions for immediate consideration and to allow the
  law firm of Vanderveer Garzia, P.C., and its attorneys to withdraw as counsel for the
  Hon. Dennis N. Powers are GRANTED. On further order of the Court, the motion to
  stay the proceedings before the Master for thirty days is GRANTED to allow sufficient
  time for the Hon. Dennis N. Powers to retain new counsel and prepare for the
  proceedings before the Master. No further delay of the proceedings before the Master
  will be granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 15, 2014
                                                                              Clerk